AFL-CIO HOUSING INVESTMENT TRUST Portfolio Performance Commentary: July 2014 For the month of July 2014, the AFL-CIO Housing Investment Trust (HIT) had a gross return of -0.37% and a net return of -0.40%. Its benchmark, the Barclays Capital Aggregate Bond Index (Barclays Aggregate), reported a return of -0.25% for the month. July gross relative performance: -0.12% Performance for periods ended July 31, 2014 (Returns for periods exceeding one year are annualized) YTD 1 Year 3 Year 5 Year 10 Year HIT Total Gross Rate of Return 4.04% 4.56% 3.48% 4.70% 5.24% HIT Total Net Rate of Return 3.77% 4.10% 3.04% 4.25% 4.80% Barclays Capital Aggregate Bond Index 3.67% 3.97% 3.04% 4.47% 4.80% The performance data quoted represents past performance and is no guarantee of future results. Investment results and principal value will fluctuate so that units in the HIT, when redeemed, may be worth more or less than their original cost. The HIT's current performance may be lower or higher than the performance quoted. Performance data current to the most recent month-end is available from the HIT's website at www.aflcio -hit.com. Gross performance figures do not reflect the deduction of HIT expenses. Net performance figures reflect the deduction of HIT expenses and are the performance figures investors experience in the HIT.Information about HIT expenses can be found on page 1 of the HIT’s current prospectus. Positive contributions to the HIT’s performance included: ● The HIT’s ongoing yield advantage over the Barclays Aggregate. ● Poor performance by fixed-rate single family MBS (RMBS), the worst performing major sector in the index with excess returns of -46 basis points (bps). The HIT was underweight this sector with a 26.2% allocation versus 28.8% in the Barclays Aggregate as of July 31, 2014. Negative contributions to the HIT’s performance included: ● Weak performance by agency multifamily mortgage-backed securities (MBS) as spreads widened to Treasuries. FHA/Ginnie Mae multifamily permanent and construction/permanent loan certificate spreads widened by about 14 bps and 7 bps, respectively. Fannie Mae multifamily DUS security spreads also widened across all structures, with the benchmark 10/9.5s increasing by about 8 bps and intermediate duration 7/6.5s widening by 6 bps. The HIT had 22.2% of its portfolio invested in DUS securities across various structures as of July 31, 2014, whereas the Barclays Aggregate does not hold DUS securities. ● Strong performance by corporate bonds, the best performing major sector in the Barclays Aggregate with excess returns of 5 bps. The HIT does not invest in corporate bonds, whereas the sector comprised 23.3% of the index as of July 2014. 1 AFL-CIO HOUSING INVESTMENT TRUSTJuly 2014 Performance Commentary ● The portfolio’s overweight to spread-based assets as swap spreads widened. Two-, 5-, 7-, and 10-year spreads widened by 7, 6, 3, and 4 bps, respectively. ● The portfolio’s overweight to the highest credit quality sector of the investment grade universe, whose excess returns were the lowest among the four credit ratings buckets (AAA, AA, A, and BBB) of the Barclays Aggregate. Those returns were -19, 5, 4, and 11 bps, respectively. The HIT has an overweight with respect to the index in high credit quality investments. Approximately 93% of the HIT portfolio was AAA-rated or carried a government or government-sponsored enterprise guarantee compared to less than 72% for the Barclays Aggregate at the end of July. July 2014 Sector Performance Sector Absolute Return Excess Return (bps) Modified Adjusted Duration U.S. Treasuries -0.16% 0 Agencies -0.14% 1 Single family agency MBS (RMBS) -0.59% -46 Corporates -0.06% 5 Commercial MBS (CMBS) -0.24% -3 Asset-backed securities (ABS) -0.16% -4 Source: Bloomberg L.P. Change in Treasury Yields Maturity 6/30/14 7/31/14 Change 1 Month 0.008% 0.003% -0.005% 3 Month 0.023% 0.023% 0.000% 6 Month 0.063% 0.048% -0.015% 1 Year 0.101% 0.114% 0.013% 2 Year 0.459% 0.530% 0.071% 3 Year 0.868% 0.992% 0.124% 5 Year 1.631% 1.754% 0.123% 7 Year 2.136% 2.234% 0.098% 10 Year 2.531% 2.559% 0.027% 30 Year 3.360% 3.317% -0.043% Source: Bloomberg L.P. Investors should consider the HIT’s investment objectives, risks, and charges and expenses carefully before investing. This and other information is contained in the HIT’s prospectus. To obtain a prospectus, call the HIT at 202-331-8055 or visit www.aflcio-hit.com. The prospectus should be read carefully before investing. This document contains forecasts, estimates, opinions, and/or other information that is subjective. It should not be considered as investment advice or a recommendation of any kind. 2
